Exhibit 10.7

 

Amendment No. 6
to
Subordinated Indemnity Agreement

 

This Amendment No. 6 to the Subordinated Indemnity Agreement (this “Amendment”)
is entered into as of May 15, 2009 by and among Six Flags Operations Inc. (as
successor to Six Flags Entertainment Corporation) (“SFEC”), Six Flags Theme
Parks Inc., SFOG II, Inc., SFT Holdings, Inc., Historic TW Inc. (formerly known
as Time Warner Inc.) (“TWX”), Warner Bros. Entertainment Inc. (as assignee of
Time Warner Entertainment Company, L.P.), TW-SPV Co., Six Flags, Inc. (as
successor to Premier Parks Inc.), the other subsidiaries of SFEC listed on the
signature pages hereto (collectively, the “Subsequently Joined Subsidiaries”)
and GP Holdings Inc., and amends in certain respects the Subordinated Indemnity
Agreement, dated as of April 1, 1998, by and among the parties (or their
predecessors in interest), as amended by Amendment No. 1 to Subordinated
Indemnity Agreement, dated as of November 5, 1999, Amendment No. 2 to the
Subordinated Indemnity Agreement, dated as of June 12, 2002, Amendment No. 3 to
the Subordinated Indemnity Agreement, dated as of April 13, 2004, Amendment
No. 4 to the Subordinated Indemnity Agreement, dated as of December 8, 2006 and
Amendment No. 5 to the Subordinated Indemnity Agreement, dated as of April 2,
2007 (as so amended, the “Original Agreement”).  Capitalized terms used in this
Amendment and not otherwise defined herein shall have the meanings ascribed to
them in the Original Agreement.

 

WHEREAS, on the date hereof, TW-SF LLC, a Delaware limited liability company and
wholly owned subsidiary of TWX, is making a loan (the “Acquisition Company
Loan”) to the Acquisition Subsidiaries to enable the Acquisition Subsidiaries to
satisfy their obligations with respect to the Liquidity Put for the year 2009;
and

 

WHEREAS, in connection with the making of the Acquisition Company Loan, the
parties hereto wish to amend the terms of the Original Agreement as set forth
herein.

 

NOW THEREFORE, the parties agree as follows:

 


1.                                       SECTION 1.1.51 OF THE ORIGINAL
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

1.1.51                  “Required Obligations” shall mean, collectively, (i) the
Georgia Agreements Obligations, (ii) the Texas Agreements Obligations, (iii) the
Zero Coupon Notes Obligations, (iv) the obligations to pay any amounts required
to be paid and to comply with any obligations required to be complied with by
SFTP and its affiliates (determined after giving effect to the Merger) under the
KO Agreements (as such term is defined in the Letter Agreement, dated as of
February 9, 1997, among TWE, Boston Ventures Limited Partnership IV, and Premier
Parks Inc. relating to the KO Agreements) and (v) each covenant, agreement and
obligation to be performed or observed by any of Six Flags, Inc., Six Flags
Operations Inc., Six Flags Theme Parks Inc. or the Acquisition Subsidiaries
under the Acquisition Company Loan and the Guarantee; provided that the Required
Obligations shall not include (i) any obligations of the Georgia Acquisition
Subsidiaries or the Texas Acquisition Subsidiaries to purchase any

 

--------------------------------------------------------------------------------


 

Units pursuant to the Accelerated Put provisions under the Texas Agreements and
the Georgia Agreements, except as specifically provided in Section 4.2
hereunder; or (ii) the Excluded Obligations.

 


2.                                       SECTION 1.1.68 OF THE ORIGINAL
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

1.1.68                  “Triggering Default” shall mean (i) a “Default” as such
term is defined in the Georgia Agreements (other than a Default that results
from the failure of the TW Parties to perform their obligations with respect to
an Accelerated Put as described in Section 4.3 hereof), (ii) a “Default” as such
term is defined in the Texas Agreements (other than a Default that results from
the failure of the TW Parties to perform their obligations with respect to an
Accelerated Put as described in Section 4.3 hereof), (iii) an “Event of Default”
as such term is defined in the Zero Coupon Note Indenture, other than as a
result of TWE’s failure to comply with the provisions of Section 6.2.2 hereof,
(iv) a default by any of the Holdco Parties of their covenants, agreements or
obligations hereunder (other than an immaterial default that can be cured upon
notice), (v) a failure by the Holdco Parties to pay any amounts owed to the TW
Parties hereunder or to otherwise reimburse the TW Parties for any amounts paid
by either of such parties under the Georgia Guarantees or the Texas Guarantees,
(vi) a default by any of the Holdco Parties (or their successors in interest) in
the observance or performance of any covenant, agreements or obligations on its
part to be performed or observed under that certain Acquisition Company
Liquidity Agreement, dated as of December 8, 2006, by and among the Holdco
Parties (or their successors in interest), the TW Parties and the Acquisition
Companies, (vii) an “Event of Default” as such term is defined in the
Acquisition Company Loan,  (viii) if Holdco, SFEC, SFTP or any Subsidiary of
SFEC that owns or operates a park (each, a “Specified Holdco Party”) becomes
subject to a chapter 7 bankruptcy case or any other proceeding providing for its
liquidation, dissolution or winding up, or (ix) the appointment of a trustee,
examiner, liquidator or the like with respect to any Specified Holdco Party or
all or any substantial part of a Specified Holdco Party’s property; provided,
however, that (A) for purposes of the definition of “Triggering Default” and
notwithstanding any provision to the contrary, a Triggering Default (other than
due to a Specified Default), shall be deemed to continue in perpetuity from the
date of its occurrence and the Holdco Parties shall not have the right to cure
such Triggering Default unless such Triggering Default is cured within the
shorter of (x) 90 days of the occurrence of such Triggering Default or (y) 45
days from date on which the TW Parties exercise their right to appoint directors
to the board of directors of GP Holdings in accordance with the Organizational
Documents of GP Holdings, in which case such Triggering Default shall be deemed
to have continued until so cured, and (B) in no event shall the Holdco Parties
be permitted to cure a Triggering Default due to a Specified Default without the
prior written consent of the TW Parties (which consent may be withheld in the TW
Parties’ sole discretion) and no such Triggering Default shall be deemed to be
cured without such prior written consent

 

2

--------------------------------------------------------------------------------


 

of the TW Parties; provided, further, that nothing in the foregoing provisos
shall impair or otherwise modify any of the rights or remedies of the TW Parties
and/or any of their respective affiliates pursuant to any agreement or
arrangement or otherwise (including, without limitation, pursuant to this
Agreement, the Subordinated Indemnity Escrow Agreement, the Beneficial Share
Assignment or the Organizational Documents of GP Holdings).

 


3.                                       SECTION 1.1 OF THE ORIGINAL AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SECTION 1.1.78 AS FOLLOWS:


 

1.1.78                  “Acquisition Company Loan” shall mean that certain
Promissory Note, dated as of May 15, 2009, by and among the Acquisition
Subsidiaries and TW-SF LLC.

 


4.                                       SECTION 1.1 OF THE ORIGINAL AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SECTION 1.1.79 AS FOLLOWS:


 

1.1.79                  “Exchange Offers” means, the Exchange Offer and the
Consent Solicitation relating to the debt securities of Holdco, filed with the
Securities and Exchange Commission on April 20, 2009, and the Exchange Offer and
the Consent Solicitation relating to the convertible securities of Holdco, filed
with the Securities and Exchange Commission on May 6, 2009.

 


5.                                       SECTION 1.1 OF THE ORIGINAL AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SECTION 1.1.80 AS FOLLOWS:


 

1.1.80                  “Guarantee” shall mean that certain Guarantee Agreement,
dated as of May 15, 2009, by and among Six Flags Operations Inc., SFTP, Six
Flags, Inc. and TW-SF LLC.

 


6.                                       SECTION 1.1 OF THE ORIGINAL AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SECTION 1.1.81 AS FOLLOWS:


 

1.1.81                  “Specified Default”  shall mean a Triggering Default due
to (a) the failure of any of the Holdco Parties or the Acquisition Companies to
make any payment when such payment is due, (b) the bankruptcy of any of the
Acquisition Companies, (c) if following May 15, 2009 (1) the Holdco Parties
shall complete the Exchange Offers, the subsequent bankruptcy of any such Holdco
Parties, or (2) the Holdco Parties shall commence a bankruptcy case prior to
September 12, 2009 and successfully reorganize, the subsequent bankruptcy of any
such Holdco Parties, (d) any Specified Holdco Party becoming subject to a
chapter 7 bankruptcy case or any other proceeding providing for its liquidation,
dissolution or winding up, or (e) the appointment of a trustee, examiner,
liquidator or the like with respect to any Specified Holdco Party or all or any
substantial part of such Specified Holdco Party’s property.

 

3

--------------------------------------------------------------------------------



 


7.                                       SECTION 1.1 OF THE ORIGINAL AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SECTION 1.1.82 AS FOLLOWS:


 

1.1.82                  “TW Management Election”  shall mean the appointment of
directors to the board of directors of GP Holdings by the TW Parties in
accordance with the Organizational Documents of GP Holdings.

 


8.                                       SECTION 1.1 OF THE ORIGINAL AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SECTION 1.1.83 AS FOLLOWS:


 

1.1.83                  “Warner Bros. License Agreements” means, collectively,
the Retail License (#8898-TOON), dated as of January 1, 1998 (as amended), by
and between Warner Bros. Consumer Products Inc. (as successor to Warner Bros.
Consumer Products Division, a division of Time Warner Entertainment Company,
L.P.)  and SFTP, and the Amended and Restated License Agreement #5854-WB/DC,
dated as of April 1, 1998 (as amended), by and among Warner Bros. Consumer
Products Inc. (as successor to Warner Bros. Consumer Products Division, a
division of Time Warner Entertainment Company, L.P.), DC Comics, Six Flags, Inc.
(as successor to Premier Parks Inc.) and SFTP.

 


9.                                       SECTION 6.1 OF THE ORIGINAL AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SECTION 6.1.14 AS FOLLOWS:


 

6.1.14                  Use of Intellectual Property.

 

(A)                                  EFFECTIVE IMMEDIATELY UPON THE EXERCISE OF
THE TW MANAGEMENT ELECTION (WITHOUT NOTICE TO, OR FURTHER ASSENT BY, THE HOLDCO
PARTIES OR ANY OTHER PARTY), EACH HOLDCO PARTY HEREBY GRANTS TO EACH TW PARTY AN
IRREVOCABLE, NONEXCLUSIVE, WORLDWIDE, ROYALTY-FREE LICENSE, SUBJECT, IN THE CASE
OF TRADEMARKS OWNED BY ANY HOLDCO PARTY, TO SUFFICIENT RIGHTS TO QUALITY CONTROL
AND INSPECTION IN FAVOR OF SUCH HOLDCO PARTY TO AVOID THE RISK OF INVALIDATION
OF SAID TRADEMARKS, TO USE, OPERATE UNDER, LICENSE, OR SUBLICENSE, SOLELY TO THE
EXTENT NECESSARY TO OPERATE THE GEORGIA PARK AND THE TEXAS PARK AS EACH ARE
OPERATED IMMEDIATELY PRIOR TO THE EXERCISE OF THE TW MANAGEMENT ELECTION, ANY
AND ALL COPYRIGHTS, WORKS OF AUTHORSHIP, INVENTIONS, PATENTS, TRADEMARKS,
SERVICE MARKS, DESIGNS, LOGOS, TRADE DRESS, DOMAIN NAMES OR CONFIDENTIAL
INFORMATION (“INTELLECTUAL PROPERTY”) NOW OWNED OR HEREAFTER ACQUIRED AND, IN
EITHER CASE, USED IN CONNECTION WITH THE OPERATION OF THE GEORGIA PARK OR THE
TEXAS PARK AS OPERATED IMMEDIATELY PRIOR TO THE EXERCISE OF THE TW MANAGEMENT
ELECTION.  UPON SUCH EXERCISE OF THE TW MANAGEMENT ELECTION, THE HOLDCO PARTIES
AGREE TO MAKE AVAILABLE TO THE TW PARTIES THEIR (A) MARKETING, STRATEGIC AND
OTHER SIMILAR PLANS, (B) BUDGETS, AND (C) EMPLOYEES FOR THE PURPOSE OF PROVIDING
INFORMATION REGARDING THE USE OF THE INTELLECTUAL PROPERTY, IN EACH CASE, IN
CONNECTION WITH THE OPERATION OF THE GEORGIA PARK AND THE TEXAS PARK AS SUCH TW
PARTIES MAY REASONABLY REQUEST.  TO THE EXTENT THAT ANY SUBSIDIARY OF A HOLDCO
PARTY NOW OWNS OR HEREAFTER ACQUIRES ANY INTELLECTUAL PROPERTY USED IN
CONNECTION WITH THE OPERATION OF THE GEORGIA PARK OR THE TEXAS PARK AS OPERATED
IMMEDIATELY PRIOR TO

 

4

--------------------------------------------------------------------------------


 

THE EXERCISE OF THE TW MANAGEMENT ELECTION, SUCH HOLDCO PARTY SHALL CAUSE SUCH
SUBSIDIARY TO GRANT A LICENSE WITH THE FOREGOING TERMS AND CONDITIONS TO EACH TW
PARTY.

 

(B)                                 EACH HOLDCO PARTY SHALL, AND SHALL CAUSE
EACH OF ITS RESPECTIVE SUBSIDIARIES TO, USE COMMERCIALLY REASONABLY EFFORTS TO
OBTAIN AS PROMPTLY AS PRACTICABLE FROM EACH PERSON (OTHER THAN THE HOLDCO
PARTIES OR THEIR SUBSIDIARIES) THAT OWNS OR OTHERWISE HAS RIGHTS TO ANY
INTELLECTUAL PROPERTY USED BY THE HOLDCO PARTIES OR ANY OF THEIR SUBSIDIARIES IN
CONNECTION WITH THE OPERATION OF THE GEORGIA PARK OR THE TEXAS PARK AS OPERATED
IMMEDIATELY PRIOR TO THE EXERCISE OF THE TW MANAGEMENT ELECTION, ANY LICENSE,
CONSENT, APPROVAL OR OTHER AUTHORIZATION REQUIRED TO ALLOW EACH TW PARTY TO USE,
OPERATE UNDER OR SUBLICENSE SUCH INTELLECTUAL PROPERTY AT ALL TIMES DURING THE
EXERCISE OF THE TW MANAGEMENT ELECTION ON THE SAME TERMS AND CONDITIONS AS EACH
SUCH HOLDCO PARTY OR SUCH SUBSIDIARY USED, OPERATED UNDER OR SUBLICENSED SUCH
INTELLECTUAL PROPERTY IMMEDIATELY PRIOR TO THE EXERCISE OF THE TW MANAGEMENT
ELECTION, AND TO BE USED SOLELY IN CONNECTION WITH THE OPERATION OF THE GEORGIA
PARK OR THE TEXAS PARK AS OPERATED IMMEDIATELY PRIOR TO THE EXERCISE OF THE TW
MANAGEMENT ELECTION; PROVIDED, HOWEVER, WITHOUT LIMITATION TO THE FOREGOING,
THAT THE HOLDCO PARTIES SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH
CONSENT, APPROVAL OR OTHER AUTHORIZATION WITH RESPECT TO THE TONY HAWK, JOHNNY
ROCKETS, BEN & JERRY’S, PANDA, COLDSTONE CREAMERY, PAPA JOHN’S AND THOMAS THE
TANK ENGINE AND FRIENDS LICENSES AS PROMPTLY AS PRACTICABLE AFTER THE DATE OF
AMENDMENT NO. 6 TO THIS AGREEMENT; PROVIDED, FURTHER, THE HOLDCO PARTIES SHALL
NOT BE REQUIRED TO PAY ANY FEE OR MODIFY ANY OF THE TERMS AND CONDITIONS OF ANY
OF THE FOREGOING LICENSES (OTHER THAN TECHNICAL MODIFICATIONS THAT ARE NOT
ADVERSE TO THE HOLDCO PARTIES) IN CONNECTION WITH OBTAINING ANY SUCH CONSENT,
APPROVAL OR OTHER AUTHORIZATION.  IN CONNECTION THEREWITH, THE HOLDCO PARTIES
AGREE THAT THEY WILL PREPARE AND DELIVER APPROPRIATE CONSENT OR APPROVAL
DOCUMENTS REQUIRED BY THIS SUBSECTION 6.1.14(B), IN EACH CASE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE TW PARTIES, TO THE APPLICABLE
COUNTERPARTY NOT LATER THAN 10 BUSINESS DAYS AFTER THE DATE OF AMENDMENT NO. 6
TO THIS AGREEMENT.

 


10.                                 SECTION 6.1 OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED BY ADDING A NEW SECTION 6.1.15 AS FOLLOWS:


 

6.1.15                  Bankruptcy Obligations.  The Holdco Parties shall
reaffirm, ratify and assume, as applicable, their respective obligations under
this Agreement, the Warner Bros. License Agreements, the Acquisition Company
Loan, the Guarantee, the SFTP/SFEC Georgia Guarantee and the SFTP/SFEC Texas
Guarantee in connection with any bankruptcy plan of Holdco and its Subsidiaries
or the assumption of the Beneficial Share Assignment Agreement.

 


11.                                 SECTION 6.1 OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED BY ADDING A NEW SECTION 6.1.16 AS FOLLOWS:

 

5

--------------------------------------------------------------------------------


 

6.1.16                  Beneficial Share Assignment.  Simultaneously with
Amendment No. 6 to this Agreement becoming effective, (a) Holdco shall a assign
all of its rights, duties and obligations under the Beneficial Share Assignment
to GP Holdings and GP Holdings shall accept such assignment shall assume such
rights, duties and obligations (the “GP Holdings Beneficial Share Assumption”),
(b) GP Holdings shall replace Holdco as a party to the Beneficial Share
Assignment and (c) GP Holdings, Holdco and TW-SPV shall execute and deliver all
such documents and amendments necessary to effect the foregoing.

 


12.                                 SECTION 6.2 OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED BY ADDING A NEW SECTION 6.2.6 AS FOLLOWS:


 

6.2.6                        Assumption of the Warner Bros. License Agreements. 
In the event of a bankruptcy of SFTP, the TW Parties shall support the
assumption of the Warner Bros. License Agreements by SFTP in connection with
such bankruptcy proceeding; provided, that prior to any such assumption, SFTP
shall ratify the Warner Bros. License Agreements and any and all defaults by
SFTP under the Warner Bros. License Agreements (monetary or otherwise) shall
have been cured and SFTP shall not be in violation of any of the terms thereof.

 


13.                                 SECTION 7.1 OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED BY DELETING THE WORD “AND” BEFORE SUB-CLAUSE (V) AND ADDING THE
FOLLOWING SUB-CLAUSE AT THE END THEREOF:


 

“; and (vi) the enforcement of this Section 7.1.”

 


14.                                 SECTION 7.3.4 OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

7.3.4                        Escrow Agreement.  Holdco and, prior to the
exercise of the TW Management Election, the Acquisition Subsidiaries (the
“Holdco Escrow Parties”), TWE and TWX covenant and agree to enter into
concurrently with the execution of this Agreement an escrow agreement (the
“Subordinated Indemnity Escrow Agreement”) pursuant to which an escrow agent
(the “Escrow Agent”) reasonably satisfactory to the TW Parties shall maintain an
escrow fund, the funding for which shall be determined on an annual basis and
shall equal the sum of the “Escrow Amounts” in respect of each of Texas Fund and
Georgia Fund.  For purposes of the Subordinated Indemnity Escrow Agreement,
“Escrow Amounts” shall mean, for each year (commencing in 1999), with respect to
each of Six Flags Over Texas Fund, Ltd. and Six Flags Fund, Ltd. (L.P.) (with
reference to the Texas Overall Agreement and the Georgia Overall Agreement,
respectively), (x) the excess of (i) the sum of (A) the “Minimum Amount” for the
prior two years, plus (B) the “Base Rent” for such two prior years, over
(ii) twice the earnings before depreciation and amortization and after minimum
mandatory capital expenditures and cash interest expense for Texas Fund and
Georgia Fund, as applicable, for the prior year, multiplied by (y) the
percentage of the Texas Units or Georgia Units, as the case may be, owned by
Persons other than the Acquisition Companies; provided, however, that beginning
in 2012 and for each

 

6

--------------------------------------------------------------------------------


 

year thereafter, the aggregate Escrow Amounts for such year shall in no event be
less than the Minimum Escrow Amount for such year.  “Minimum Escrow Amount” for
2012 shall be $15,000,000, and for each year after 2012 the Minimum Escrow
Amount will be equal to the greater of (i) $15,000,000 or (ii) if the CPI
published for the December immediately preceding the beginning of such year (or,
if no CPI is available for such December, for the month closest to January 1 of
such year) (the “Comparison Index”) exceeds the CPI published for December 2011
(the “Base Index”), an amount equal to $15,000,000 multiplied by a fraction of
which the numerator is the Comparison Index for such year and the denominator is
the Base Index, provided that in no event shall the Minimum Escrow Amount for
any year be less than the Minimum Escrow Amount for the then immediately
preceding year.   “CPI” means the United States Department of Labor, Bureau of
Labor Statistics Consumer Price Index for the United States City Average (All
Urban Consumers, All Items), as in effect from time to time.  If the CPI shall
be discontinued, there shall be substituted for the CPI a reasonably reliable
and comparable index or other information furnished by the government or
independent third party source, in either case as mutually selected by the
Holdco Parties and the TW Parties or, in the absence of agreement between the
Holdco Parties and the TW Parties, by a third party mutually selected by the
Holdco Parties and the TW Parties (or, in the absence of a mutual selection of
such a person, by arbitration), evaluating changes in the cost of living or
purchasing power of the consumer dollar in the cities of the United States.  The
Escrow Amounts shall be determined not later than March 31 of each such
year(1) and, without limiting any of Holdco’s other obligations, the Holdco
Escrow Parties, jointly and severally, shall deposit such amounts as shall be
necessary to equal the Escrow Amounts with the Escrow Agent within five Business
Days thereafter, and all amounts held in the Escrow Account in excess of the
Escrow Amount shall be returned promptly to Holdco; provided, however, that
(x) the Holdco Escrow Parties shall not be obligated to deposit funds in the
Escrow Account in 2010 and (y) for the year 2011, the Holdco Escrow Parties
shall be obligated to deposit funds in the Escrow Account on or before July 18,
2011.  All amounts held in escrow shall be used, at the election of the TW
Parties, to satisfy amounts owing to the TW Parties under this Agreement (and
such use shall cure any Triggering Default but only to the extent of the amounts
so used), but only after all cash flow derived from the Texas Units and the
Georgia Units then subject to the Beneficial Share Assignments have been applied
to such amounts so owing.


 


15.                                 THE TW PARTIES HEREBY ACKNOWLEDGE SECTIONS
6.1.2 AND 6.1.7 OF THE ORIGINAL AGREEMENT, AND HEREBY CONSENT TO (A) THE
GUARANTEE BY HOLDCO, SFTP AND SFEC OF THE ACQUISITION COMPANY LOAN, (B) THE
GUARANTEE BY HOLDCO, SFEC OR ANY OF ITS SUBSIDIARIES OF INDEBTEDNESS OF ANY
PERSON (OTHER THAN THE ACQUISITION COMPANIES) (X) THE PROCEEDS OF WHICH

 

--------------------------------------------------------------------------------

(1)                    With respect to determining payments for the first year
(1999), 1998 numbers for Texas park will be doubled.  Actual 1997 and 1998
results for Georgia will be used.

 

7

--------------------------------------------------------------------------------



 


ARE USED SOLELY TO REFINANCE, REPLACE OR OTHERWISE REPAY THE ACQUISITION COMPANY
LOAN AND (Y) IS IN A PRINCIPAL AMOUNT NOT TO EXCEED THE TOTAL AMOUNT OF THE
OBLIGATIONS OUTSTANDING UNDER THE ACQUISITION COMPANY LOAN AT SUCH TIME, AND
(C) THE GP HOLDINGS BENEFICIAL SHARE ASSUMPTION.


 


16.                                 EACH OF THE SUBSEQUENTLY JOINED SUBSIDIARIES
HEREBY APPROVES, AUTHORIZES AND RATIFIES IN ALL RESPECTS AMENDMENT NO. 1 TO
SUBORDINATED INDEMNITY AGREEMENT, DATED AS OF NOVEMBER 5, 1999, AMENDMENT NO. 2
TO THE SUBORDINATED INDEMNITY AGREEMENT, DATED AS OF JUNE 12, 2002, AMENDMENT
NO. 3 TO THE SUBORDINATED INDEMNITY AGREEMENT, DATED AS OF APRIL 13, 2004,
AMENDMENT NO. 4 TO THE SUBORDINATED INDEMNITY AGREEMENT, DATED AS OF DECEMBER 8,
2006, AMENDMENT NO. 5 TO THE SUBORDINATED INDEMNITY AGREEMENT, DATED AS OF
APRIL 2, 2007, AND THE ASSIGNMENT AND ASSUMPTION AGREEMENT, DATED AS OF
MARCH 23, 2009, AS IF SUCH SUBSEQUENTLY JOINED SUBSIDIARY WAS AN ORIGINAL PARTY
THERETO.


 


17.                                 THIS AMENDMENT SHALL BECOME EFFECTIVE UPON
THE CLOSING OF THE ACQUISITION COMPANY LOAN.


 


18.                                 EXCEPT AS EXPRESSLY AMENDED HEREIN, ALL
PROVISIONS OF THE ORIGINAL AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


19.                                 THIS AMENDMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE ORIGINAL AGREEMENT.


 


20.                                 THIS AMENDMENT MAY BE SIGNED IN ANY NUMBER
OF COUNTERPARTS EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT. ANY COUNTERPART OR OTHER
SIGNATURE HEREUPON DELIVERED BY FACSIMILE SHALL BE DEEMED FOR ALL PURPOSES AS
CONSTITUTING GOOD AND VALID EXECUTION AND DELIVERY OF THIS AGREEMENT BY SUCH
PARTY.

 

8

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AMENDMENT AS OF THE
DAY AND YEAR FIRST ABOVE WRITTEN.

 

 

 

Six Flags, Inc., as successor in interest to

 

Premier Parks Inc.

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

GP Holdings Inc.

 

 

 

 

 

 

By:

/s/ Mark Quenzel

 

 

Name:

Mark Quenzel

 

 

Title:

President

 

 

 

 

 

 

 

 

 

Historic TW Inc.

 

 

 

 

 

 

By:

/s/ Edward B. Ruggiero

 

 

Name:

Edward B. Ruggiero

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

Warner Bros. Entertainment Inc., as assignee of Time Warner Entertainment
Company, L.P.

 

 

 

 

 

By:

/s/ Annaliese S. Kambour

 

 

Name:

Annaliese S. Kambour

 

 

Title:

Senior Vice President - Taxes

 

[Signature Page to Amendment No. 6 to the Subordinated Indemnity Agreement]

 

--------------------------------------------------------------------------------


 

 

TW-SPV Co.

 

 

 

 

 

 

By:

/s/ Edward B. Ruggiero

 

 

Name:

Edward B. Ruggiero

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

Six Flags Operations Inc.

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President And

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

Six Flags Theme Parks Inc.

 

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President And

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

SFOG II, Inc.

 

 

 

 

 

 

By:

/s/ Andrew Schleimer

 

 

Name:

Andrew Schleimer

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

SFT Holdings, Inc.

 

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:

Mark Shapiro

 

 

Title:

President and Chief Executive Officer

 

[Signature Page to Amendment No. 6 to the Subordinated Indemnity Agreement]

 

--------------------------------------------------------------------------------


 

 

Park Management Corp.

 

Funtime Parks, Inc.

 

Funtime, Inc.

 

Premier Parks Of Colorado Inc.

 

Great Escape Holding Inc.

 

Premier International Holdings Inc.

 

Premier Parks Holdings Inc.

 

Stuart Amusement Company

 

Riverside Park Enterprises, Inc.

 

KKI, LLC

 

Astroworld LP LLC

 

Astroworld GP LLC

 

Hurricane Harbor LP LLC

 

Hurricane Harbor GP LLC

 

Six Flags Services, Inc.

 

Six Flags Services of Illinois, Inc.

 

Six Flags America Property Corporation

 

Fiesta Texas, Inc.

 

SFJ Management Inc.

 

Great America LLC

 

Six Flags St. Louis LLC

 

Magic Mountain LLC

 

Six Flags Great Adventure LLC

 

South Street Holdings LLC

 

PP Data Services Inc.

 

HWP Development Holdings LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

 

 

 

 

SFRCC Corp.

 

 

 

 

 

 

 

 

 

By

/s/ Andrew Schleimer

 

 

Name:

Andrew M. Schleimer

 

 

Title:

President

 

[Signature Page to Amendment No. 6 to the Subordinated Indemnity Agreement]

 

--------------------------------------------------------------------------------


 

 

Astroworld LP

 

 

 

 

 

By:

Astroworld GP LLC,

 

 

Its General Partner

 

 

 

 

 

By:

/s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

Hurricane Harbor LP

 

 

 

 

 

By:

Hurricane Harbor GP LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

Six Flags America LP

 

 

 

By:

Funtime, Inc.,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

Six Flags Great Escape L.P.

 

Great Escape Theme Park L.P.

 

Great Escape Rides L.P.

 

 

 

 

 

By:

Great Escape Holding Inc.,

 

 

their General Partner

 

 

 

 

 

 

By:

/s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

[Signature Page to Amendment No. 6 to the Subordinated Indemnity Agreement]

 

--------------------------------------------------------------------------------